F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         AUG 29 2002
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 BRET S. KLEIN,
             Plaintiff - Appellant,                     No. 02-1138
 v.                                                (D.C. No. 99-Z-1692)
 STEVE McCLAURY; ANTHONY                               (D. Colorado)
 CAROCHI; CHRIS BARR; NANCY
 MICHAELS; KATIE BAXTER;
 GARY BARDESSONA; STEVE
 ROSSI; JANELLE GIGANTI; and
 JOE PAOLINO, in their official
 capacities,
             Defendants - Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se state prisoner § 1983 civil rights appeal. In 1999, Mr.

Klein sought monetary damages, declaratory, and injunctive relief for alleged

constitutional violations associated with prison disciplinary proceedings instituted

against him. In December 1999, the district court dismissed the claims without

prejudice to the extent that they requested expungement of disciplinary action

from his record, ruling that such claims should have been brought pursuant to §

2254. To the extent that Mr. Klein sought monetary and injunctive relief, the

district court dismissed the complaint as legally frivolous.

      Mr. Klein filed three motions to reconsider, all of which the district court

denied. We affirmed the district court’s decision on appeal. Klein v. McClaury,

No. 00-1065, 2000 WL 1005238 (10th Cir. July 20, 2000). On March 4, 2002,

Mr. Klein filed a motion seeking relief from judgment. The district court denied

the motion as moot. Mr. Klein appeals to this court.

      As detailed above, the district court originally dismissed Mr. Klein’s claims

on December 15, 1999. Then, the district court thrice denied Mr. Klein’s motions

to reconsider. We subsequently affirmed the dismissal. Id. The present action is

moot. After a thorough review of the brief and the record, and for substantially

the same reasons set forth in the district court’s March 6, 2002, Minute Order, we

hold that no relief is available to Mr. Klein pursuant to § 1983.

      The decision of the trial court is AFFIRMED. Appellant’s motion to


                                         -2-
proceed without prepayment of the filing fee is GRANTED. We remind

Appellant that he must continue making partial payments on court fees and costs

previously assessed until such have been paid in full.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-